     Case: 3:19-cv-00341-WHR Doc #: 32 Filed: 03/08/21 Page: 1 of 1 PAGEID #: 370




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON

NEAL HARRIS, et al.                                        CASE NO. 3:19cv341

         Plaintiffs,
                                                           JUDGE WALTER H. RICE
v.

GERMANTOWN TOWNSHIP, OHIO, et
al.

         Defendants.


                                  ORDER OF REFERENCE


         Pursuant to 28 U.S.C. §636(b)(l)(A), (B), and (C), and §636(b)(3), the above-captioned

action is hereby referred to United States Magistrate Judge Sharon L. Ovington, ADR Coordinator,

for purposes of conducting a mediation.



Dated: February 25, 2021
                                           WALTER H. RICE, JUDGE
                                           UNITED STA TES DISTRICT COURT
